If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                    revision until final publication in the Michigan Appeals Reports.




                             STATE OF MICHIGAN

                              COURT OF APPEALS


    PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                       August 13, 2020
                   Plaintiff-Appellee,

    v                                                                  No. 347631
                                                                       Oakland Circuit Court
    JAMELE ANDRE ATKINS,                                               LC No. 2018-269228-FC

                   Defendant-Appellant.


Before: RONAYNE KRAUSE, P.J., and SAWYER and BOONSTRA, JJ.

PER CURIAM.

       Defendant appeals by right his jury-trial convictions of three counts of first-degree criminal
sexual conduct (CSC-I), MCL 750.520b (person under 13, defendant 17 years of age or older).
The trial court sentenced defendant as a third-offense habitual offender, MCL 769.13, to
concurrent prison terms of 30 years to 60 years for each of his convictions. We affirm.

                      I. PERTINENT FACTS AND PROCEDURAL HISTORY

        Defendant was accused of sexually assaulting NM and ML1 at their shared home between
July 2016 and October 2017. NM was nine years old and ML was five years old at the time the
sexual assaults occurred. The victims’ household included the victims’ mother and father, Dolores
and José Ovalle-Ruiz (Dolores and José), three other siblings, defendant, and defendant’s mother,
Glenda Thomas (Glenda). Glenda was the victims’ nanny and resided in the home from July 2016
through October 2017; defendant worked with the victims’ father and also resided in the home
from July 2016 through October 2017.

       NM testified that defendant sexually assaulted her on two occasions. On the first occasion,
defendant placed NM on the couch in a bedroom, pulled down her pants and underwear, and placed
his tongue on NM’s vaginal area.2 On the second occasion, NM came downstairs to play with


1
    We also refer to NM and ML jointly as “the victims.”
2
    NM referred to this area as the “front private part.”


                                                   -1-
defendant’s cellular telephone. NM was sitting on defendant’s bed when defendant removed NM’s
clothing and pulled down his pants. While defendant was behind NM, defendant touched NM’s
“behind” with his genitals. Defendant also placed his tongue on NM’s vaginal area.

        In addition, NM testified that she had observed defendant touch ML’s private parts while
ML was on a couch in a bedroom. NM testified that defendant pulled down ML’s pants and licked
ML’s vaginal area. ML testified that defendant touched her “right in the private” with his hand,
over her clothes, while she was lying on the couch in the bedroom. When defendant sexually
assaulted ML, defendant and ML were playing a “mail delivery” game.

        Initially, NM was afraid to tell anyone about defendant’s sexual assaults because she
thought that she and ML would get into trouble. Eventually, after defendant was no longer living
in the same household, NM disclosed these assaults to Dolores. Dolores telephoned the police,
took NM and ML to Care House,3 and had a conversation with Detective Renee Stevens of the
Oakland County Sheriff’s Department. Dolores also sought psychiatric and therapeutic treatment
for NM and ML.

       Detective Stevens testified that, as the officer-in-charge, she interviewed defendant on two
occasions. In his first interview, defendant denied that he had touched NM or ML in a sexual
manner. However, in his second interview defendant confessed to having sexually assaulted NM
and ML.

        During trial, defendant testified and denied that he had touched NM or ML in a sexual
manner. In response to his counsel’s questioning, defendant testified that he had confessed to the
sexual assaults to bring to light Dolores’s alleged history of making false allegations or to protect
other men from being wrongfully accused of these crimes.4 But on cross-examination, defendant
claimed that he told Detective Stevens he had sexually assaulted NM and ML because he was upset
that his parole officer had did not given him permission to attend his father’s funeral.

        The jury convicted defendant as described. At sentencing, the trial court assessed 10 points
for offense variable (OV) 4 (psychological injury to the victim) and OV 10 (exploitation of a
vulnerable victim). Defendant was sentenced as described. After filing his claim of appeal,
defendant moved this Court to remand to the trial court for resentencing or for a Ginther5 hearing
regarding his counsel’s alleged ineffectiveness at sentencing. This Court denied the motion




3
    Care House is an independent child advocacy organization that specializes in forensic interviews.
4
  Defendant stated, “I want to be charged with it because in the past I have been aware of [Dolores]
claiming that somebody did something like this and it never got to the point where they can be
free. The gentleman we worked with, man’s name is Russ. He had been charged for this. I took
it upon myself to take it. I’m already incarcerated, so that’s running it.”
5
    People v Ginther, 390 Mich. 436; 212 NW2d 922 (1973).


                                                  -2-
“without prejudice to a case call panel of this Court determining that remand is necessary once the
case is submitted on a session calendar.”6

                                               II. OV 4

        Defendant argues that the trial court should have assessed zero points for OV 4. In the
alternative, defendant argues that his counsel was ineffective for failing to object to the trial court’s
assessment of 10 points. We disagree in both respects.

        “The proper interpretation and application of statutes and court rules is a question of law,
which this Court reviews de novo.” People v Comer, 500 Mich. 278, 287; 901 NW2d 553 (2017)
(citation omitted). “Whether the facts, as found, are adequate to satisfy the scoring conditions
prescribed by statute, i.e., the application of the facts to the law, is a question of statutory
interpretation, which an appellate court reviews de novo.” People v Rodriguez, 327 Mich. App.
573, 576; 935 NW2d 51 (2019), citing People v Hardy, 494 Mich. 430, 438; 835 NW2d 340 (2013).
We review for clear error whether the trial court’s factual determinations are supported by a
preponderance of the evidence. Id. “Clear error exists when the reviewing court is left with a
definite and firm conviction that a mistake has been made.” People v Chaney, 327 Mich. App. 586,
587 n 1; 935 NW2d 66 (2019), citing People v Anderson, 284 Mich. App. 11, 13; 772 NW2d 792
(2009).7

        “Generally, an ineffective assistance of counsel claim presents a mixed question of fact
and constitutional law.” People v Hoang, 328 Mich. App. 45, 63; 935 NW2d 396 (2019) (citation
omitted). “Constitutional questions are reviewed de novo[.]” Id. “[F]indings of fact are reviewed
for clear error.” Id. Because no Ginther hearing was held, our review is limited to errors apparent
on the existing record. Id. However, in considering whether to remand for a Ginther hearing, we
may consider affidavits and supporting exhibits presented by a defendant as offers of proof, even
if those affidavits and exhibits are not part of the record. See People v Moore, 493 Mich. 933,
933, 825 N.W.2d 580 (2013); see also MCR 7.216(A)(4).

       “When calculating the sentencing guidelines, a sentencing court may consider all record
evidence, including the contents of a PSIR [presentence investigation report], plea admissions, and
testimony presented at a preliminary examination.” People v McFarlane, 325 Mich. App. 507, 532;


6
 People v Atkins, unpublished order of the Court of Appeals, entered November 14, 2019 (Docket
No. 347631)
7
  During defendant’s sentencing hearing, defense counsel objected to the trial court’s assessment
of 10 points for OV 9, but made no objection to the scores for OV 4 or OV 10. Defendant’s
minimum sentencing guidelines range of 171 months to 427 months includes the trial court’s
assessment of 10 points for OVs 4 and 10. Therefore, defendant waived appellate review of the
scoring of OVs 4 and 10. See People v Biddles, 316 Mich. App. 148, 166; 896 NW2d 461 (2016),
citing People v Carter, 462 Mich. 206, 215; 612 NW2d 144 (2000). However, because defendant’s
claim of ineffective assistance of counsel is premised on the argument that the trial court’s
assessment of points was erroneous and that the error would have been corrected had counsel
objected, we will review the trial court’s assessments to determine whether an error was made.

                                                  -3-
926 NW2d 339 (2018) (citation omitted). “It may also consider a victim impact statement in a
PSIR or other statement or letter submitted to the court for consideration on sentencing.” Id. “The
trial court may rely on reasonable inferences arising from the record evidence to sustain the scoring
of an offense variable.” People v Earl, 297 Mich. App. 104, 109; 822 NW2d 271 (2012).

        “Under the statutory sentencing guidelines, the trial court must score the applicable offense
and prior record variables to determine the appropriate range for the minimum sentence.” People
v Kimble, 470 Mich. 305, 309; 684 NW2d 669 (2004). “A sentencing court has discretion in
determining the number of points to be scored, provided that evidence of record adequately
supports a particular score.” People v Hornsby, 251 Mich. App. 462, 468; 650 NW2d 700 (2002)
(citations omitted). While a court must score and consider the sentencing guidelines, the
guidelines are now advisory, People v Lockridge, 498 Mich. 358, 365; 870 NW2d 502 (2015), but
“ ‘remain a highly relevant consideration in a trial court’s exercise of [its] sentencing discretion.’ ”
People v Odom, 327 Mich. App. 297, 314-315; 933 NW2d 719 (2019), quoting Lockridge, 498
Mich. at 391. “Scoring decisions for which there is any evidence in support will be upheld.”
Hornsby, 251 Mich. App. at 468 (citation omitted).

        OV 4 concerns psychological injury to a victim. MCL 777.34(1). The assessment of 10
points for OV 4 is warranted when “[s]erious psychological injury requiring professional treatment
occurred to a victim.” MCL 777.34(1)(a). “While actual treatment is not required for scoring OV
4, evidence that a victim sought counseling may be considered.” People v Lampe, 327 Mich. App.
104, 114; 933 NW2d 314 (2019) (citation omitted). When determining whether to score 10 points
under OV 4, “the fact that treatment has not been sought is not conclusive.” MCL 777.34(2). This
Court has held that “OV 4 may properly be scored at 10 points even absent proof that a victim
sought or received, or intended to seek or receive, professional treatment.” People v Calloway,
500 Mich. 180, 188; 895 NW2d 165 (2017) (citations omitted). However, the assessment of 10
points must not be based merely on the general belief that “people typically suffer psychological
injury when they are victims of the type of crime in question; and while relevant, a victim’s fear
during the crime does not by itself justify the scoring of OV 4.” Lampe, 327 Mich. App. at 114.
The trial court may assess 10 points for OV 4 “if the victim suffers, among other possible
psychological effects, personality changes, anger, fright, or feelings of being hurt, unsafe, or
violated.” People v Armstrong, 305 Mich. App. 230, 247; 851 NW2d 856 (2014). A victim’s
statements about feeling “angry, hurt, violated, and frightened” after the offense are relevant to
this determination. People v Williams, 298 Mich. App. 121, 124; 825 NW2d 671 (2012) (citation
omitted).

        Defendant asserts that, although Dolores testified at trial that she had sought psychiatric
counseling and treatment for NM and ML, she did not provide proof of that assertion, and that the
trial court’s assessment of 10 points is therefore not supported by the evidence. We disagree.
Apart from the fact that Dolores’s testimony was itself record evidence that the trial court could
consider, McFarlane, 325 Mich. App. at 532, the trial court was not required to find that the victims
were actually receiving mental health treatment, Calloway, 500 Mich. at 188. Moreover, the victim
impact statement contained in defendant’s PSIR states that the victims had trouble sleeping and
were receiving therapy because of his sexual assaults. The record supports the conclusion that, as
a result of defendant’s assaults, NM and ML suffered severe psychological injury requiring
professional treatment. Consequently, a preponderance of the evidence supports the trial court’s
assessment of 10 points for OV 4. Rodriguez, 327 Mich. App. at 576. Because there was no error,
                                                  -4-
any objection made by defense counsel would have been futile. See People v Thomas, 260 Mich
App 450, 457; 678 NW2d 631 (2004). Counsel is not required to raise futile objections. People
v Ericksen, 288 Mich. App. 192, 201; 793 NW2d 120 (2010).

                                             III. OV 10

       Defendant also argues that the trial court should have assessed zero points for OV 10. We
disagree.

        “Points are assessed under OV 10 for ‘exploitation of a vulnerable victim.’ ” People v
Cannon, 481 Mich. 152, 159; 749 NW2d 257 (2008), quoting MCL 777.40(1). The assessment of
10 points for OV 10 is warranted when “[t]he offender exploited a victim’s physical disability,
mental disability, youth or agedness, or a domestic relationship, or the offender abused his or her
authority status.” MCL 777.40(1)(b).

       Factors to be considered in deciding whether a victim was vulnerable include (1)
       the victim’s physical disability, (2) the victim’s mental disability, (3) the victim’s
       youth or agedness, (4) the existence of a domestic relationship, (5) whether the
       offender abused his or her authority status, (6) whether the offender exploited a
       victim by his or her difference in size or strength or both, (7) whether the victim
       was intoxicated or under the influence of drugs, or (8) whether the victim was
       asleep or unconscious.” [Cannon, 481 Mich. at 158-159 (citations and footnotes
       omitted).]

        Defendant argues that there was no evidence that he exploited the victims’ youth. We
disagree. When defendant sexually assaulted NM and ML, NM was nine years old, ML was four
years old, and defendant was approximately 30 or 31 years old. This Court has upheld a trial
court’s assessment of 10 points for OV 10 in circumstances of much smaller age differences. See,
e.g., People v Johnson, 474 Mich. 96, 103; 712 NW2d 703 (2006) (“Where complainant was fifteen
years old and defendant was twenty, the court could determine that defendant exploited the
victim’s youth in committing the sexual assault.”) (citation omitted).

        In addition, NM reported during a forensic interview that she had observed defendant
playing a “mail delivery game” with ML at the time he assaulted her; ML testified similarly.
During defendant’s police interview, he admitted to sexually assaulting NM when she came to
play with his cellular telephone. The record supports the conclusion that, in sexually assaulting
the victims, defendant exploited their youthful interest in games, which supported the trial court’s
assessment of 10 points for OV 10. Earl, 297 Mich. App. at 109.

       Moreover, the record also demonstrates that the victims were vulnerable to defendant
physically because of their youth. “MCL 777.40(3)(c) defines ‘vulnerability’ as the ‘readily
apparent susceptibility of a victim to injury, physical restraint, persuasion, or temptation,’ and such
vulnerability may or may not arise from the explicitly listed characteristics, relationships, and
circumstances set forth in subdivisions (b) and (c).” People v Huston, 489 Mich. 451, 466; 802
NW2d 261 (2011). In this case, defendant placed ML on her back and removed her clothing when
he sexually assaulted her. Similarly, defendant removed NM’s clothing during his sexual assaults.
Further, NM testified she told defendant to stop on both occasions, but that defendant did not

                                                 -5-
immediately stop. A reasonable inference can be made that the victims’ youth and corresponding
small stature increased their vulnerability to defendant’s exercise of physical control over them.
MCL 777.40(3)(c); Earl, 297 Mich. App. at 109.

        In addition, the victims’ youth increased their vulnerability to defendant’s persuasion. The
record shows that defendants’ threats deterred the victims from immediately reporting the sexual
assaults. Defendant told NM that her father would die, and that he would kidnap her, take her to
a place where the police would be unable to find her, call Childrens Protective Services (CPS),
and have her siblings taken away, if she told anyone about his sexual assaults. NM did not tell
Dolores about defendant’s sexual assaults until NM was told that defendant was incarcerated.
During trial, NM continued to express fear of defendant, and that she was afraid to tell anyone
about defendant’s sexual assaults, because of her belief that she and ML would get into trouble.
The record supports the conclusion that the victims’ youthful tendency to believe adults and their
lack of knowledge about the workings of governmental agencies like CPS increased their
vulnerability to defendant’s persuasion, justifying the assessment of 10 points for OV 10.8 Earl,
297 Mich. App. at 109.

       The trial court’s assessment of 10 points for OV 10 was further supported by defendant’s
exploitation of his domestic relationship with the victims. The record reflects that defendant
resided with the victims and that he took advantage of that fact to sexually assault them when he
was left alone with them. People v Jamison, 292 Mich. App. 440, 447; 807 NW2d 427 (2011)
(“[T]o qualify as a ‘domestic relationship,’ there must be a familial or cohabitating relationship.”).9

       The trial court did not err by assessing defendant 10 points for OV 10. And because there
was no error, any objection made by defense counsel would have been futile. See Thomas, 260
Mich. App. at 457. Again, counsel is not required to raise futile objections. Ericksen, 288 Mich
App at 201.

                                    IV. PROPORTIONALITY

        Defendant also argues that he is entitled to resentencing because his sentences, although
within the recommended guidelines range, were disproportionate. We disagree.




8
  Defendant fails to cite any caselaw supporting his assertion that, in order to assess 10 points for
OV 10, the trial court was required to find that he had manipulated the victims with alcohol, other
substances, or bribes. An appellant may not simply “announce a position or assert an error and
then leave it up to this Court to discover and rationalize the basis for his claims, or unravel and
elaborate for him his arguments, and then search for authority either to sustain or reject his
position.” People v Bowling, 299 Mich. App. 552, 559-560; 830 NW2d 800 (2013), quoting People
v Kevorkian, 248 Mich. App. 373, 389; 639 NW2d 291 (2001).
9
  Defendant also argues that he did not engage in any predatory preoffense conduct toward the
victims. Because the trial court did not assess points for predatory conduct, see MCL 777.40(1)(a),
defendant’s argument is irrelevant.

                                                 -6-
        Defendant’s recommended minimum sentencing guidelines range, as a third-offense
habitual offender, MCL 769.13, was between 171 months and 427 months for each CSC-I
conviction. Defendant concedes that his sentences were within this range. When a sentence falls
within the guidelines range, this Court must affirm the trial court’s sentence “unless there was an
error in scoring or the trial court relied on inaccurate information” when sentencing. Schrauben,
314 Mich. App. at 196, citing MCL 769.34(10) and People v Francisco, 474 Mich. 82, 88-89; 711
NW2d 44 (2006). “When a trial court sentences a defendant in reliance upon an inaccurate
guidelines range, it does so in reliance upon inaccurate information.” Francisco, at 91 n 7. “Where
a scoring error does not alter the appropriate guidelines range, resentencing is not required.” Id.
at 91 n 8.

         As discussed, the trial court did not err in its assessment of 10 points for OVs 4 and 10.
Therefore, defendant has failed to establish that the trial court relied on inaccurate information in
determining his sentences. Francisco, 474 Mich. at 91 n 7. Because defendant has failed to
overcome the presumption that his sentences were proportional, he is not entitled to resentencing.
Schrauben, 314 Mich. App. at 196 n 1, citing MCL 769.34(10). Further, to the extent defendant
argues that the trial court was required to consider, as mitigating factors, the fact that these were
defendant’s first CSC convictions, or defendant’s employment history, we disagree. The trial court
was not required to consider these mitigating factors when it imposed defendant’s sentence. See
People v Johnson, 309 Mich. App. 22, 34-35; 866 NW2d 883 (2015) (“Defendant next argues that
the trial court failed to consider various mitigating factors, such as his mental health and substance
abuse histories, his family support, and his remorse. However, as defendant readily acknowledges,
the trial court was not required to consider such mitigating factors when it sentenced him.”)
(citation omitted); People v Osby, 291 Mich. App. 412, 416; 804 NW2d 903 (2011) (“While
defendant maintains that under Blakely[10] the trial court is required to review all mitigating factors,
we have already established that Blakely does not apply to sentencing in Michigan.”) (citation
omitted).

         Affirmed.



                                                               /s/ Amy Ronayne Krause
                                                               /s/ David H. Sawyer
                                                               /s/ Mark T. Boonstra




10
     Blakely v Washington, 542 U.S. 296; 124 S. Ct. 2531; 159 L. Ed. 2d 403 (2004).

                                                  -7-